DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections

Claims 5 and are 15 objected to because of the following informalities:  
In Claim 5, “three-dimensional” on both of lines 4 and 6 should be “three dimensions”.  
In Claim 15, “holding unit” should be “holding member” to maintain antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In Claim 4, “the marker is at a position near a head of the subject” seems to include the “head of a subject” within the scope of the claim. Suggested language is “the marker is adapted to be at a position near a head of the subject” to make clear this is functional language only and does not include human body in the scope of the claim.

Claim Rejections - 35 USC § 112(b)



The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claim 3, “top view” and “the axial direction” are undefined relative to the system components. During examination, an arbitrary axis and viewpoint are used.


Claim Rejections - 35 USC § 112(d)


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In each of claims 10 and 13, the limitation of “the marker is arranged at an apex of the cup-shaped portion of the holding member” contradicts the claim 1 limitation of “the marker is arranged asymmetric to a central axis of the holding member”. If the marker is position at the apex, it is position at the central axis of the holding, not asymmetric to it. Therefore, claims 10 and 13 are redefining an element of the parent claim 1.


Claim Interpretation - 35 USC § 112(f)


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Signal processing unit (claim 1)
Sound velocity setting unit (claims 9 and 11)
Image processing unit (claims 5 and 9)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification:
signal processing unit of claim 1 corresponds to 133, fig. 1; computer processor programmed with algorithm for reconstructing photoacoustic images including any of UBP or FBP algorithms which are known to one of ordinary skill in the art, par. 0052;
image processing unit of claims 5 ands 9 corresponds to 134, fig. 1; computer processor with generic graphics processing, par. 0054; and
sound-velocity setting unit of claims 9 and 11 corresponds to 201, fig. 8; algorithm described in par. 0098-0099 or par. 0108.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0306865 to Thornton in view of US 2015/0031990 to Boctor.
Regarding Claim 1, Thornton teaches a subject-information acquisition apparatus comprising:
a light source (laser, par. 0035-0037);
a holding member configured to hold a subject so as to surround the subject and including a marker (4, fig. 2; par. 0045-0049; par. 0046,0073 teaches markers);
at least one transducer configured to receive an acoustic wave generated from the subject by irradiating the subject with light from the light source (2, fig. 2; par. 0050-0053); and
a signal processing unit configured to obtain a photoacoustic image using a received signal output from the transducer (computer, par. 0058).
wherein the marker is arranged asymmetric to a central axis of the holding member (par. 0073 teaches the markings on the support structure and cradle may show the center of the FOV and the outer boundary of the FOV, of which at least the outer boundary of the FOV would be arranged asymmetric to a central axis of the holding member, i.e. not along the central axis).
Thornton further teaches an image processing unit configured to output an image to be displayed on a display unit (computer, par. 0058). 

Boctor teaches a photoacoustic subject-information acquisition apparatus wherein photoacoustic markers are placed on the subject being imaged in order to assist in localizing the tissue in the field of view (par. 0056, 0058, 0040, fig. 6).  Boctor further teaches an image processing unit configured to output an image to be displayed on a display unit (workstation 112, displays 116, 118, fig. 2).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide the photoacoustic markers of Boctor as the markings of Thornton in order to provide a predictable marker material for localizing the tissue in the field of view as imaged by the photoacoustic effect (i.e. measured with the ultrasound transducers). For example, when the marker appeared in the resulting image, the user would know the area near the marker was being measured.
Regarding Claim 2, Thornton further suggests wherein the holding member has a cup-shaped portion having a spherical surface (conformable to any tissue shape, par. 0046). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have the holding member of Thornton be cup-shaped in order to conform to cup-shaped tissues such as breast for tumor identification, of which is predictable to one of ordinary skill for diagnostic photoacoustic 
Further regarding Claim 2, Boctor teaches wherein the marker has a dot shape (fig. 6) but does not disclose wherein the marker has a line shape. One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide the photoacoustic markers in any desired shape so long as they are sufficiently detected by the device. Changing the shape of a marker only provides predictable results and would work equally well as dot or line shape.
Regarding Claim 3, Boctor teaches wherein the marker has a dot shape (fig. 6) but does not disclose wherein the marker has a line shape (see 112b rejection above for claim interpretation). One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide the photoacoustic markers in any desired shape so long as they are sufficiently detected by the device. Changing the shape of a marker only provides predictable results and would work equally well as dot or line shape.
Regarding Claim 4, Thornton in combination with Boctor does not expressly teach wherein the marker is at a position near a head of the subject, and the axial direction of the subject is a direction extending from the head of the subject to a feet of the subject (see 112b and 101 rejection above for claim interpretation), however, 
Regarding Claim 5, Thornton further teaches an image processing unit, wherein the signal processing unit is configured to obtain the photoacoustic image in three dimensions, and the image processing unit is configured to cause a display unit to rotationally display the photoacoustic image in three dimensions (computer generates and displays three dimensional images, par. 0058).
Regarding Claim 6, Thornton further suggests wherein the holding member has a cup-shaped portion having a spherical surface (conformable to any tissue shape, par. 0046). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have the holding member of Thornton be cup-shaped in order to conform to cup-shaped tissues such as breast for tumor identification, of which is predictable to one of ordinary skill for diagnostic photoacoustic imaging (breast image, par. 0061).
Regarding Claim 7, Boctor teaches wherein the marker has a dot shape (fig. 6) but does not disclose wherein the marker has a line shape (see 112b rejection above for claim interpretation). One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide the photoacoustic markers in any desired shape so long as they are sufficiently detected by the device. Changing the shape of a marker only provides predictable results and would work equally well as dot or line shape.

Regarding Claim 14, Boctor further teaches wherein the marker has a light absorption coefficient between 0.3 /mm and 0.9 /mm (black paint or PDMS mixed with carbon black, par. 0203, would fall within the range of the claimed absorption coefficients because it is the same material as disclosed by Applicant for forming the marker, i.e. black color).
Regarding Claim 15, Thornton further teaches wherein a light transmittance of the holding unit is 90% or higher for the light (the materials listed in par. 0047 would have 90% transmittance or higher because they are the same materials as disclosed by applicant, i.e. polyethylene terephthalate).
Regarding Claim 16, Thornton further teaches wherein the holding member includes polymethylpentene or polyethylene terephthalate (par. 0047).

Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0306865 to Thornton in view of US 2015/0031990 to Boctor, as applied to Claim 1 above, in further view of US 8,784,318 to Napolitano.
Regarding Claims 9, 11, and 12, Thornton in view of Boctor teach the claimed invention except for a sound velocity setting unit (see 112f section above for claim interpretation). Thornton teaches matching the sound velocity to a coupling medium (i.e. 
Napolitano teaches a system for optimizing imaging parameters in an ultrasound system. A scan is performed and adaptive parameter optimization on the received signal is performed during image formation and processing. In particular, the speed of sound (i.e. sound-velocity) assumed by the imaging system for receive focusing is optimized based on an evaluated image quality of a particular image region (fig. 3-4). Optimizing the sound speed produces an image with better focus.
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide the sound-velocity setting unit of Napolitano in the system of Thornton in order to optimize the focus of the image region of interest. From a reading of Napolitano, only predictable results would occur if the photoacoustic marker were used as the imaged region of interest to optimize the sound speed parameter, since any desired region can be used.

Double Patenting





The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9943231 to Furukawa in view of US 20110306865 to Thornton. 
Patent claims 1-13 teach all of the limitations of instant claims 1-16 except for “the marker is arranged asymmetric to a central axis of the holding member”. However, Thornton teaches markers may be added to the holding member in order to localize the tissue in the field of view (par. 0046, par. 0073 teaches the markings on the support structure and cradle may show the center of the FOV and the outer boundary of the FOV, of which at least the outer boundary of the FOV would be arranged asymmetric to a central axis of the holding member, i.e. not along the central axis). As such, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the patent claims to arrive at the instant invention because Thornton teaches markers may be asymmetrically aligned in order to predictably aid in aligning the tissue to the field of view.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200138413 to Okano teaches the claimed subject matter but is by the same inventor and not available as prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799